Citation Nr: 0425138	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  00-21 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the RO 
that, in part, denied a claim of entitlement to an increased 
rating for PTSD.  The veteran testified at a hearing before 
the undersigned Veterans Law Judge (VLJ) in July 2001.

Previously, this case was before the Board in October 2001 
when it was remanded for additional development.

Besides the issue listed above, the issue of entitlement to 
service connection for bronchoalveolar adenocarcinoma of the 
left lung was developed for appellate review following the 
March 2000 rating decision.  In a June 2004 decision, the RO 
granted service connection for bronchoalveolar adenocarcinoma 
of the left lung.  Accordingly, this issue is no longer 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).


FINDING OF FACT

The veteran's PTSD is manifested by severe occupational and 
social impairment; he does not experience total occupational 
and social impairment as a result of his service-connected 
PTSD.


CONCLUSION OF LAW

An increased (70 percent) schedular evaluation for PTSD is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.27, 4.126, 4.130 (Diagnostic Code 9411) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  When, after careful consideration of 
all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. 4.3 (2003).

In the process of evaluating a mental disorder, VA is 
required to consider a number of pertinent factors, such as 
the frequency, severity, and duration of a veteran's 
psychiatric symptoms.  See 38 C.F.R. § 4.126 (2003).  After 
consideration of these factors, and based on all the evidence 
of record that bears on occupational and social impairment, 
VA must assign a disability rating that most closely reflects 
the level of social and occupational impairment a veteran is 
suffering.  See id.

The veteran's service-connected PTSD has been evaluated as 
50 percent disabling under 38 C.F.R. § 4.130 (Diagnostic Code 
9411) (2003).  Under these criteria, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 (Diagnostic Code 9411) (2003).  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  A 100 percent rating is warranted for 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
32 (4th ed. 1994).)  A GAF score of 51 - 60 is defined as 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  A GAF 
score of 41 - 50 is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  Finally, a GAF score of 31 - 40 is 
defined as "Some impairment in reality testing or 
communication (e.g.. speech is at times illogical, obscure or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  Id.

Applying the foregoing principles to the facts of the present 
case, the Board finds that, with resolution of doubt in the 
veteran's favor, the evidence supports a grant of a 70 
percent schedular rating for service-connected PTSD.

In the veteran's case, when examined by VA in February 2000, 
he reported that his nervousness had increased.  He also 
complained of frequent nightmares, flashbacks, and bouts of 
crying.  He also reported feelings of alienation, depression, 
and rage.  Examination revealed that the veteran's short-term 
memory, concentration, and judgment remained severely 
impaired since his October 1998 examination.  Speech was slow 
and mood was severely depressed.  Clinical interview 
indicates that the veteran continued to struggle with all of 
the major symptoms of his service-connected PTSD.  A GAF 
score of 45, severe social and occupational impairment due to 
PTSD, was assigned.  Chronic, severe PTSD was diagnosed.  The 
examiner opined that the veteran could not establish and 
maintain effective social and occupational relationships due 
to PTSD.

VA outpatient treatment records thereafter show continued 
therapy treatment for PTSD from 2000 to 2002.  In May 2000, a 
VA social worker noted that the veteran obviously had 
problems with interpersonal relationships but appeared to 
have at least a minimal social support system.  In October 
2001, a GAF score of 45 was assigned.  

When examined by VA in May 2003, the veteran endorsed 
continued difficulty with PTSD.  He stated that sometimes he 
felt very detached and felt completely numb all over.  
Examination revealed that the veteran's speech was varied.  
When he was asked to describe his time in World War II, his 
speech became non-spontaneous with a noted tremor as he tried 
to speak.  It was during these times that the veteran was 
noted to be crying and unable to provide much information.  
The veteran's affect was congruent with noted anxiety.  He 
denied suicidal ideations, homicidal ideations, auditory or 
visual hallucinations.  A GAF score of 55 to 60 was assigned.  
Chronic PTSD was diagnosed.  The examiner noted that the 
veteran appeared to have continued difficulties with his time 
in World War II and recommended that the veteran continue to 
receive outpatient treatment.

In this case, the evidence of record does not establish that 
the veteran met the symptomatology listed for a 100 percent 
disability rating.  The list of the veteran's symptoms, as 
documented in the record, would be more consistent with a 70 
percent rating because of his symptoms of depression, 
numbing, avoidance, and inability to establish and maintain 
effective relationships.  

As for whether the veteran might qualify for a 100 percent 
rating, the Board finds that the veteran does not experience 
symptoms of PTSD to the level required for such a rating.  
The medical evidence does not reflect that he suffered 
symptoms indicative of the 100 percent evaluation.  There is 
no indication that he has had gross impairment in thought 
processes or communication, or problems with names of close 
relatives or his own name.  Also, there has been no 
indication that he is disoriented, or that there is a 
persistent danger of the veteran hurting himself or others.  
Although he had difficulties in dealing with others, it was 
not shown to rise to a level of a persistent danger.  
Additionally, there is no evidence of any delusions or 
hallucinations.  He had difficulties with daily living, but 
his problems were not persistent.  In short, although his 
symptoms appear to have resulted in severe impairment, his 
problems have not resulted in the degree of impairment 
contemplated by the 100 percent rating under 38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2003).  Moreover, VA 
psychological testing reflected that the veteran had severe 
psychiatric impairment, consistent with the criteria for the 
70 percent rating.  The GAF score of 45 assigned in 2000 and 
2001 supports this conclusion.  That score reflects 
"serious" impairment in social and occupational 
functioning, which is commensurate with the degree of social 
and industrial impairment required for the assignment of a 70 
percent rating.  Consequently, the Board finds that no more 
than a 70 percent rating is warranted.

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO as well as Board testimony in support of 
his claim.  While a lay witness can testify as to the visible 
symptoms or manifestations of a disease or disability, his or 
her belief as to its current severity under the rating 
criteria is not probative evidence because only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran and others who knew him are not 
shown to possess, may provide evidence requiring medical 
knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Although the veteran has expressed his belief that his 
service-connected PTSD warrants a higher evaluation--
suggesting a claim for an extraschedular evaluation, there is 
no indication that problems he experiences present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (2003).  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996).  The current evidence 
of record does not demonstrate that the disability resulted 
in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It bears 
emphasis that the schedular rating criteria are designed to 
take problems such as experienced by the veteran into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2003).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of the issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), which was signed into law on November 9, 2000.  
38 C.F.R. § 3.159 (2003).  These implementing regulations are 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  
VAOPGCPREC 7-2003.  The regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which information or evidence, if any, the claimant is 
expected to obtain and submit, and which evidence VA will 
retrieve.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
claims.  With respect to the duty to notify, VA must inform 
the claimant of information "that is necessary to 
substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the appellant's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

The record reflects that the veteran was specifically advised 
in July 2003 of the information and evidence needed to 
substantiate the claim for an increased rating for PTSD, and 
that the correspondence additionally informed him of what 
evidence VA was responsible for obtaining, and what evidence 
he was responsible for obtaining.  The need for specific 
evidence from the veteran was discussed and the veteran was 
informed that he could request assistance in obtaining any 
outstanding evidence.  The Board concludes that the veteran 
has been given the required notice in this case.

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c), (d) (2003).

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his PTSD claim and there is no outstanding evidence to be 
obtained, either by VA or the appellant.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his PTSD claim.  

Additionally, VA offered the veteran an opportunity to 
provide testimony in support of his claim, which he elected 
to do so before the Board in July 2001.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2003).  In this case, the veteran was afforded a 
VA examination most recently in May 2003, and a VA examiner 
has provided an opinion regarding the severity of the 
veteran's service-connected PTSD.  An additional examination 
or medical opinion being unnecessary, the Board finds that 
the RO has satisfied the duty-to-assist obligations with 
respect to medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions, other than that already requested of 
him.  The Board is not aware of any outstanding evidence.  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).


ORDER

A 70 percent schedular evaluation for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



